Citation Nr: 1735665	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-01 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for an acquired psychiatric disorder, claimed as depression not otherwise specified, social anxiety disorder with panic (hereinafter anxiety disorder), prior to April 13, 2015.

2.  Entitlement to a rating evaluation in excess of 50 percent for an anxiety disorder from April 13, 2015. 

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2007 to September 2009.

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for depression, social anxiety disorder with panic, evaluated as 10 percent from September 23, 2009.  In a May 2015 rating decision, an evaluation of 50 percent was granted from April 13, 2015.

The claims were brought before the Board in February 2015 and October 2016 and were remanded for further development. 


FINDINGS OF FACT

1.  Prior to April 13, 2015, the evidence of record shows the Veteran's anxiety disorder showed symptoms of occasional suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, and demonstrating intermittent periods of inability to perform occupational tasks. 

2.  From April 13, 2015, the Veteran's anxiety disorder did not manifest to obsessed rituals which interfere with routine activities, illogical speech, near continuous panic or depression affecting the ability to function appropriately and effectively, grossly inappropriate behavior, neglect of personal appearance and hygiene, or total occupational and social impairment. 

3.  The evidence of record does not show the Veteran is unable to obtain gainful employment due to his service-connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 50 percent rating, but no higher, for an anxiety disorder during the period prior to April 13, 2015 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2016).  

2.  The criteria for a rating evaluation in excess of 50 percent for an anxiety disorder from April 13, 2015 are not met.  38 U.S.C.A. §§ 1155, 5107.  38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9413.  

3.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102 , 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.




I. Increased Rating- Anxiety Disorder 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

Additionally, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet.  App. 119 (1999); 38 C.F.R. 
§ 4.2.  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Factual Analysis

The Veteran's service-connected anxiety disorder is currently rated under Diagnostic Code (DC) 9413 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9413 (2016).

Under the applicable rating criteria, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

 A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id. 

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Further, the General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2016) (directing that the secondary condition is to be considered as part of the original condition).

Additionally, the Global Assessment of Functioning (GAF) score is also considered.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).

Here, the Veteran is currently evaluated as 50 percent disabling from April 13, 2015, and as 10 percent from September 23, 2009.  In an August 2009 VA examination, the Veteran stated that he had been previously depressed, but since 6 months prior when he married his wife, he had not been depressed most of the time.  The Veteran had major depressive reactions in January 2008 and was hospitalized for one month.  The Veteran stated he still felt social anxiety with lessened symptoms the last 6 months.  The Veteran further stated he experienced mild panic attacks once a week and that his social anxiety symptoms were constant.  The Veteran also reported work was difficult because of his panic attacks and depression.  He stated that outside of work, he tried to avoid being around all other people other than his wife, and due to this he had no friends.  The Veteran reported that his relationship with his parents was fair and that he had a good relationship with his three siblings.  The examiner noted that the Veteran's orientation was within normal limits, his appearance and hygiene were appropriate, his behavior was appropriate, he maintained eye contact during the examination, and his mood appeared to be normal.  The examiner also noted that communication, speech, and concentration were within normal limits and panic attacks were not present at the moment.  There was no suspiciousness, report of delusions, or hallucinations at the time of examination, and his abstract thinking and memory were normal.  There was also no suicidal ideation and homicidal ideation or obsessional rituals.  The examiner diagnosed the Veteran with social anxiety disorder with panic and major depression, and provided him with a GAF score of 65.  The examiner further stated the Veteran intermittently was unable to perform daily activities, and he had difficulty establishing and maintaining effective work/school and social relationships.  Then the examiner stated that the Veteran's impairment was mild or transient but caused occupational and social impairment with decreased efficiency in work only during periods of significant stress.  The examiner found he did not appear to be a threat to himself or others. 

After the Veteran's notice of disagreement, the Veteran provided VA medical records from December 2010.  The records showed the Veteran was suffering from anxiety, depression, mood swings, sleeping problems, constant worrying, strong thoughts of hurting himself, loss of motivation, stress, and wanting to not be around others.  The Veteran was in school but taking classes online only due to his anxiety.  The examiner noted that the Veteran did not have poor hygiene or look disheveled, alertness was normal, he held good eye contact, had good cooperation, good reality contact, his behavior was appropriate, and he had average insight and judgment.  The examiner further noted that the Veteran had a dysthymic affect, his speech was logical but he rambled, his intelligence was average, and he had average long and short term memory.  The examiner also noted the Veteran had frequent suicidal thoughts, but with no plans or intentions.  The examiner diagnosed the Veteran with major depression, and provided the Veteran with a GAF score of 58, for moderate impairment. 

The Veteran further provided VA medical records from February 2011 to March 2015.  In February 2011, the Veteran was seen for his anxiety and depression.  The Veteran stated his mood was irritable at times and he gets upset easily.  He had difficulty sleeping and felt hopeless and helpless frequently.  The Veteran reported his concentration was on and off and still had the occasional suicidal thoughts.  He reported frequent anxiety attacks whenever he was around other people or left his home.  He reported he did not want to go out, and when he was out, he feared others judging him.  He denied any visual or auditory hallucinations or any manic and psychotic symptoms. 

In July 2012, the Veteran reported his depression was always present and would worsen in conjunction with his anxiety.  His sleep was poor and averaged about three hours of sleep a night.  His concentration was fairly good.  He was completing his graduate degree online, and was able to bathe, eat, and dress himself without difficulty.  He had occasional hopelessness and thoughts of not wanting to be alive at least once a week but denied suicide intent or plan. The examiner noted the Veteran was well-nourished, casually dressed and groomed, and maintained fair eye contact.  His speech was of regular rate and tone; however, the Veteran's mood was nervous with a constricted affect.  The Veteran was alert and oriented to person, place, time, and situation.  The examiner diagnosed the Veteran with social phobia and dysthymic disorder. The examiner further provided the Veteran with a GAF score 60 for moderate impairment and noted the Veteran's suicide risk was moderate. 

In September 2012, the Veteran reported continued difficulty in sleeping and no significant improvement in his anxiety or depression since last seen. He stated he was doing well with his graduate classes; however, his concentration was slightly impaired.  He stated his mood remains depressed nearly every day and denied any changes in how frequently he leaves his home, gets out of bed, or takes care of personal tasks.  The Veteran further reported he still had occasional passive thoughts of death that were chronic in nature and unchanged in frequency or intensity.  The examiner noted the Veteran was well-developed, casually dressed, and groomed with no acute distress.  The Veteran made fair direct eye contact and his speech was regular.  The examiner further noted that the Veteran's mood was the same as before with a constricted affect.  The Veteran's diagnosis was social phobia and dysthymic disorder, and he was provided a GAF score of 60.  The examiner additionally increased the Veteran's medication for depression and anxiety. 

In January 2013, the Veteran reported continued suicidal thoughts and stated the only thing that keeps him from committing the act of suicide was his spouse.  He reported he did not like to be around other people, and if he is around others, he immediately feels the need to get back home.  He stated that he and his spouse decided on not having children partially due to his anxiety symptoms.  He stated he did not have plans for suicide, but he continued feeling hopeless and helpless.  The Veteran's sleep was still not well, and he had a pattern of not sleeping well or an inability to sleep at all.  His appetite was stable, energy was varied, and interest was pretty good.  The examiner noted that the Veteran was fairly calm; his speech was spontaneous with normal rate and tone.  The Veteran suffered from panic attacks daily at any point in the day.  The Veteran's thought process was logical and goal directed and his judgment was intact.  The examiner diagnosed him with generalized anxiety disorder with agoraphobia, panic disorder, and social phobia.

In January 2014, the Veteran complained of still feeling depressed and his current medication not helping.  He reported daily feelings of hopelessness and admitted to chronic suicidal and homicidal ideations.  He admitted no plan or intent to commit suicide, but did mention having thoughts that he would be better off dead and of having flashes of people he's been mad at and having homicidal thoughts of shooting them.  The examiner noted the Veteran had delayed sleep, stable appetite, low energy and interest, normal sexual drive, and a well-groomed appearance with good eye contact and normal speech.  The Veteran's thought processes were logical, and he had no hallucinations or delusions.  The examiner diagnosed the Veteran with generalized anxiety disorder with agoraphobia, panic disorder, and social phobia.

In February 2014, the Veteran reported continued suicidal ideation and anxiety.  The examiner noted the Veteran was well-groomed, had good eye contact, fluent and clear speech, coherent and direct thought processes, no homicidal ideation, no hallucinations, average intellect, adequate concentration and judgment, and impulse control.  The examiner further noted the Veteran could not sleep and had moderate severe depression.  In March 2014, the Veteran reported his current medication was not helping and that he felt anxious and suicidal most days.  The Veteran had continued delayed sleep, low energy and a euthymic mood.  However, the Veteran still appeared well-groomed, had logical thought processes, and was coherent. 

Lastly, in April 2015, the Veteran received a VA examination.  The examiner diagnosed the Veteran with unspecified personality disorder, major depressive disorder, social anxiety disorder, and dysthymic disorder, rule out panic disorder, and rule out agoraphobia.  The examiner stated the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversations.  However, the examiner also noted that despite his symptoms, the Veteran was more likely than not able to be gainfully employed in a solitary occupational setting, as evidenced by his recent completion of a Master's degree in such a setting.  The Veteran reported that he barely spoke to his family and did not have anyone else to talk to outside of his wife.  The Veteran did note that he spoke to his brother once a year and to his father a couple times a year.  Because of his social anxiety, he stayed home all the time.  He stated that when he leaves his home, his heart beats fast, his hands shake, and he gets confusion.  He stated this happens whenever he leaves his home or is around others and only his medication helps.  The examiner noted the Veteran had anxiety, panic attacks more than once a week, near-continuous panic or depression affecting his ability to function, and difficulty in establishing and maintain effective work and social relationships. 

After consideration of the medical and lay evidence, the Board finds that the evaluation of a 50 percent rating is appropriate for the entire appeal period.  Therefore, resolving all reasonable doubt in favor of the Veteran, a 50 percent rating, but no higher, is warranted for the period prior to April 13, 2015.  Despite the examination in August 2009 showing the Veteran had mild symptoms and impairment with no suicidal ideation, the Board finds that the Veteran's subsequent records have shown otherwise.  The Board notes that the medical records since September 2009 have consistently shown the Veteran has suffered from weekly to daily suicidal ideations, weekly panic attacks, and moderate to severe depression.  Moreover, the Veteran has also continuously shown a difficulty in establishing and maintaining effective work and social relationships.

However, a rating in excess of 50 percent is not warranted for the period since April 13, 2015, or for the entire period on appeal.  As mentioned above, under 38 .F.R. § 4.130, DC 9413, a rating of 70 percent is warranted if the Veteran suffers from occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted if the Veteran suffers from total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   

The Board finds that the evidence of record does not support a rating of 70 percent.  Although the Veteran has shown weekly suicidal ideation and near-continuous panic and depression, the Veteran has not shown speech impairment, spatial disorientation, obsessional rituals, impaired impulse control, difficulty in adapting to stressful circumstances, or neglect of personal appearance and hygiene.  The Veteran has consistently appeared well-groomed with proper hygiene.  While he has problems relating to others, he has not shown a complete inability to establish and maintain effective relationships, as he has a good relationship with his wife and her family and maintains some contact with his dad and brother.  Therefore, given the above, the Board does not find that the overall frequency, severity, and duration of the Veteran's anxiety disorder rises to the level of severity as needed for a 70 percent rating.

The Board also finds that the evidence of record does not support a rating of 100 percent.  The Board acknowledges the Veteran's assertions that his anxiety has greatly impaired his day to day life; nevertheless, the Veteran has not shown his symptoms have manifested to total occupational and social impairment.  The Veteran has continually denied delusions and hallucinations, and the evidence has not shown impairment of his thought process and communication or grossly inappropriate behavior.  He has not suffered any memory loss or disorientation of time or place.  The Veteran has consistently stated he is able to get out of bed and take care of his personal tasks, including making sure to complete all his school assignments on time.  The Veteran has additionally stated that although he is not close with his family, he speaks to his dad and brother once a year and is comfortable around his wife's family.  Further, despite experiencing suicidal thoughts and one instance of homicidal thoughts, the Veteran has not shown to be an actual danger to himself or others, even stating that his love for his wife stops him from committing such an act due to him never wanting to hurt her. 

The Board also acknowledges the Veteran's assertions that he is entitled to a rating of 70 percent or more because his symptoms have gotten worse.  The Board recognizes that lay persons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding the severity of his symptoms requires medical expertise that the Veteran has not demonstrated.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

Accordingly, an increased 50 percent rating for the period prior to April 13, 2015 is warranted, but a rating in excess of 50 percent since April 13, 2015 is not warranted.  The benefit of the doubt rule has been considered in reaching this decision.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. TDIU

The Veteran contends that he is unemployable due to his service-connected anxiety disorder.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but, the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.321 (b), 3.340, 3.341, 4.16(b), 4.19.  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. at 363 (1993).  

In this case, the Veteran is service-connected for anxiety disorder, rated as 50 percent disabling since September 23, 2009, and for temporomandibular joint disorder, rated as 30 percent since September 23, 2009.  The combined disability rating is 70 percent since September 23, 209.  Thus, the Veteran meets the threshold disability percentage requirements of 38 C.F.R. § 4.16(a).  

The evidence of record shows that the Veteran has a Master's degree.  Regarding his work history, the Veteran previously worked as a cable technician.  

In the April 2015 VA examination, the examiner opined that the Veteran was more likely than not able to be gainfully employed in a solitary occupational setting.  The evidence of record has also shown that prior to discharge, the Veteran was able to be employed as a cable technician.  Further, since being discharged, the Veteran was able to successfully complete classes and receive a Master's degree in organizational management online with no issues. 

The evidence does not show that the Veteran cannot perform the acts required by employment in which he has limited contact with others due to his service-connected anxiety disorder.  While the Board is cognizant that the Veteran would have difficulty working due to having problems dealing with others, stress, anxiety, and depression, the preponderance of the evidence of record demonstrates that the Veteran is not precluded from securing and following substantially gainful employment due to his service-connected anxiety disorder.   

The probative evidence of record shows that the Veteran is capable of performing the acts required in obtaining and maintaining a substantially gainful occupation in which he has limited contact with others.  Indeed, the Veteran was able to successfully obtain a Master's degree by taking courses online.  The Board acknowledges the fact that the Veteran has not been employed for the entire period on appeal.  Unfortunately, the fact that a veteran is currently not working or may have difficulty finding a job is not determinative in adjudicating a claim for a TDIU rating.  As previously stated, the evidence does not show that the Veteran's service-connected anxiety disorder makes him incapable of performing the physical and mental acts required by employment in which he has limited interaction with others.  

Thus, based on this evidence, the Board concludes that an award of TDIU is not warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, the Board finds a grant of TDIU is not warranted.


ORDER

An initial rating of 50 percent, but no higher, prior to April 13, 2015 for anxiety disorder is granted. 
 
A rating in excess of 50 percent from April 13, 2015 for anxiety disorder is denied. 

Entitlement to a TDIU is denied. 



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


